Citation Nr: 1724418	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for disc degeneration of L5/S1 with myostatic insufficiency associated with residuals, status post fibrous dysplasia removal, right hip (hereinafter lumbar spine disability).  

2.  Entitlement to an evaluation in excess of 70 percent for residuals, status post fibrous dysplasia removal, right hip (hereinafter right hip disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO).

The Board notes that following the award of a 70 percent evaluation for the Veteran's right hip disability in November 2012, the AOJ determined this was a full grant of benefits sought on appeal for the right hip issue.  Therefore, the issue of an increased evaluation for a right hip disability was not certified to the Board in the September 2016 VA Form 8.  However, as this is not the highest possible rating for this disability, the appeal continues; thus, the Board has taken jurisdiction over the right hip claim at this time.  See AB v. Brown, 6 Vet. App. 35 (1993).

Lastly, the Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice V. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA regulations require that a supplemental statement of the case (SSOC) be furnished to the Veteran if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2016).  The last SOC that addressed the issue of an increased evaluation for the Veteran's right hip disability was issued in June 2012.  However, since then, the Veteran submitted VA treatment records from the Washington and Alexandria VA Medical Centers.  As a result, a remand is necessary so that the AOJ can consider the new evidence in the first instance.  38 C.F.R. § 20.1304 (c) (2016) (after the appeal is certified to the Board, any pertinent evidence accepted by the Board must be referred to the AOJ for review, unless that procedural right is waived by the appellant).

Additionally, in the Veteran's May 2012 Notice of Disagreement, he reported that for the past three years, he had received treatment for his right hip and lumbar spine disabilities with Dr. J.W. at a troop medical clinic in Heidelberg, Germany.  While the Veteran submitted an April 2012 letter from Dr. J.W. regarding his right hip and lumbar spine disabilities, a review of the claims file showed no indication that an attempt to obtain any additional treatment records from Dr. J.W. was made.  

Further, the June 2012 examinations were the last examinations of the Veteran's right hip and lumbar spine disabilities, which are nearly 5 years old.  In a June 2017 statement, the Veteran's representative noted that the examinations were too old to adequately evaluate the current severity of the disabilities and requested new examinations.  On remand, new VA examinations should be obtained which adequately address the current severity of those disabilities.  

Moreover, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes the Veteran's last June 2012 examinations of his right hip and lumbar spine disabilities do not include the range of motion testing results required by Correia.  Consequently, the Board finds those examinations to be inadequate for rating purposes, and a remand is necessary in order for VA examinations that comports with the above noted requirements to be obtained.  

Finally, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Washington, Alexandria, and Tucson VA Medical Centers, to include any records from the Sierra Vista Medical Clinic, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain and associate with the claims file any treatment records from Dr. J.W. in Heidelberg, Germany.  If the treatment records from Dr. J.W. cannot be obtained, and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine and hip disabilities.  The claims folder must be made available to and be reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the lumbar spine and hip for pain in active motion, passive motion, weightbearing, non-weightbearing, and if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Lastly, the examiner should comment on and describe the extent to which the Veteran's service-connected disabilities separately, or in combination, have impared the Veteran's ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The report should include a description of the limitations and restrictions imposed by the Veteran's service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations of his right hip and lumbar spine disabilities and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


